UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

PEABODY COAL COMPANY,
Petitioner,

v.

DIRECTOR, OFFICE OF WORKERS'
                                                                 No. 99-2261
COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR;
CLIFFORD PRIDEMORE,
Respondents.

On Petition for Review of an Order
of the Benefits Review Board.
(No. 98-272-BLA)

Argued: June 6, 2000

Decided: July 20, 2000

Before LUTTIG, TRAXLER, and KING, Circuit Judges.

_________________________________________________________________

Reversed and remanded by unpublished per curiam opinion. Judge
King wrote a dissenting opinion.

_________________________________________________________________

COUNSEL

ARGUED: Mark Elliott Solomons, ARTER & HADDEN, L.L.P.,
Washington, D.C., for Petitioner. Perry Duane McDaniel, CRAN-
DALL, PYLES, HAVILAND & TURNER, L.L.P., Charleston, West
Virginia, for Respondents. ON BRIEF: Laura Metcoff Klaus,
ARTER & HADDEN, L.L.P., Washington, D.C., for Petitioner.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Peabody Coal Co. ("Peabody") petitions for review of a Benefits
Review Board ("Board") decision affirming an administrative law
judge's ("ALJ") decision to award black lung benefits to Clifford
Pridemore, a former coal miner. The ALJ evaluated this claim under
20 C.F.R. pt. 718 (1999), and concluded that Pridemore had estab-
lished that he suffered from totally disabling pneumoconiosis arising
out of his coal mine employment. In reviewing the Board's decision,
we must affirm if the Board properly decided that the ALJ's decision
is supported by substantial evidence and is in accordance with the
governing law. See Doss v. Director, Office of Workers' Compensa-
tion Programs, 53 F.3d 654, 658-59 (4th Cir. 1995).

To establish his entitlement to benefits under the eligibility regula-
tions set out in Part 718, a miner must prove: "(1) that he has pneumo-
coniosis; (2) that the disease arose out of coal mine employment; (3)
that he is totally disabled from performing his usual coal mining
work; and (4) that his pneumoconiosis is a contributing cause of his
total disability." Lane v. Union Carbide Corp., 105 F.3d 166, 170 (4th
Cir. 1997). Although Peabody concedes that Pridemore is unable to
perform his usual coal mining work, it contends that the medical opin-
ion evidence fails to link Pridemore's impairment to coal dust expo-
sure.

Peabody argues that, in concluding otherwise, the ALJ failed to
comply with the Administrative Procedure Act ("APA"), 5 U.S.C.A.
§§ 551-559 (West 1996 & Supp. 1999), which governs decisions
under the Black Lung Benefits Act. See Director, Office of Workers'
Compensation Programs v. Greenwich Collieries, 512 U.S. 267, 271
(1994). Under the APA, the ALJ must first consider whether the med-
ical evidence presented is "reliable, probative, and substantial." 5
U.S.C. § 556(d); see United States Steel Mining Co. v. Director,

                    2
Office of Workers' Compensation Programs, 187 F.3d 384, 389 (4th
Cir. 1999). The ALJ must also provide a reasonable, logical explana-
tion as to why she credits or discredits the relevant evidence. See Mil-
burn Colliery Co. v. Hicks, 138 F.3d 524, 536 (4th Cir. 1998);
Sterling Smokeless Coal Co. v. Akers, 131 F.3d 438, 439-40 (4th Cir.
1997); See v. Washington Metro. Area Transit Auth., 36 F.3d 375,
384 (4th Cir. 1994).

Peabody argues that Dr. Rasmussen's opinion, upon which the ALJ
principally relied, did not qualify as "reliable, probative, and substan-
tial." 5 U.S.C. § 556(d). We agree. Dr. Rasmussen's conclusion that
Pridemore suffers from pneumoconiosis was based solely on Pridem-
ore's lengthy coal mine employment history and on several positive
chest x-ray readings. Neither of these factors provides substantial evi-
dence to support the ALJ's causation findings. The ALJ specifically
found the "x-ray evidence insufficient to meet the preponderance of
the evidence standard of proof." Once the x-ray evidence is removed,
the sole basis for Dr. Rasmussen's opinion is Pridemore's thirty-three
year coal mine employment history. We have held that such history
alone cannot support a link between coal dust exposure and an
impairment, see Stiltner v. Island Creek Coal Co., 86 F.3d 337, 339-
44 (4th Cir. 1996), or establish the cause of the miner's disability. See
Hicks, 138 F.3d at 535.

Peabody next argues that the medical reports submitted by Drs.
Daniel and Gaziano, upon which the ALJ also relied, are of no aid to
Pridemore in satisfying his burden of proof. We agree that these med-
ical reports also fail to satisfy Pridemore's burden. First, as Peabody
correctly points out, the ALJ was barred from relying on Dr. Daniel's
opinion because it was submitted prior to the final resolution of
Pridemore's previous unsuccessful claim. The DOL's denial of Pea-
body's earlier claim is final and its factual predicate must be assumed
to be correct. See Lisa Lee Mines v. Director, Office of Workers'
Compensation Programs, 86 F.3d 1358, 1361-63 (4th Cir. 1996). Sec-
ond, although Dr. Gaziano's medical report concluded that Pridemore
suffers from pneumoconiosis caused by coal mining and cigarette
smoking, he provided no explanation for this conclusion, despite
completing his report on a DOL form that specifically directed him
to provide a rationale for his diagnostic conclusions and to specify the
extent to which each diagnosis contributes to the miner's impairment.

                     3
Because Dr. Gaziano's report is materially incomplete, it is of little
or no aid to Pridemore's effort to satisfy his burden of proof.

Because the record contains no other evidence that connects
Pridemore's disability to his coal mine employment, we are con-
strained to reverse the decision of the Board and to remand with
instructions to deny benefits.

REVERSED AND REMANDED WITH INSTRUCTIONS

KING, Circuit Judge, dissenting:

Clifford Pridemore seeks benefits under the Black Lung Benefits
Act for disability suffered as a result of his protracted employment as
a coal miner in southern West Virginia. An Administrative Law Judge
("ALJ"), after careful consideration, awarded Pridemore his sought-
after benefits, and the Benefits Review Board ("Board") affirmed the
award. Because the record fully supports the decisions of the ALJ and
the Board, I dissent from the majority opinion and vote to affirm.

I.

In considering an application for benefits, "[a]n ALJ hearing a
claim under the Black Lung Benefits Act is empowered to make cred-
ibility determinations and to weigh the evidence presented." Under-
wood v. Elkay Mining, Inc., 105 F.3d 946, 949 (4th Cir. 1997)
(citations omitted). Indeed, the ALJ is entrusted with the authority to
"evaluate the evidence, weigh it, and draw his own conclusions." Id.
When, as in this case, the ALJ is presented with conflicting medical
evidence and conflicting expert opinions, we have recognized that "it
is the province of the ALJ to evaluate the physicians' opinions."
Island Creek Coal Co. v. Compton, 211 F.3d 203, 211 (4th Cir. 2000).

Of course, in evaluating such opinions and ultimately reaching its
decision, the ALJ is required by statute to articulate her "findings and
conclusions, and the reasons or basis therefor, on all the material
issues of fact, law, or discretion presented on the record." 5 U.S.C.
§ 557(c)(3)(A) (West 1996). As the majority notes, the ALJ must
explain why "she credits or discredits the relevant evidence." Ante at

                     4
3 (citations omitted). And this ALJ did precisely that, articulating her
reasons for crediting the opinions of Drs. Rasmussen and Gaziano,
and for discrediting the conclusions of the other doctors.1 Indeed, this
ALJ's decision is replete with references to medical tests and findings
supporting the two doctors' opinions. Moreover, the ALJ expressly
stated her grounds for according less weight to the opinions of Drs.
Zaldivar, Fino, and Renn, writing:

          Drs. Zaldivar, Fino and Renn base their conclusions, in part,
          on the majority of chest x-ray readings which were negative
          for pneumoconiosis. Dr. Rasmussen more correctly charac-
          terized the x-ray evidence as demonstrating mixed interpre-
          tations. . . . Under such circumstances, I find Dr.
          Rasmussen's discussion of the medical studies which show
          that chest x-ray readings may fail to show the presence of
          significant pneumoconiosis persuasive. Therefore, I accord
          less weight to the reports of physicians to the extent they
          rely on the negative chest x-ray reports of record in deter-
          mining that coal workers pneumoconiosis is not present.

J.A. 14-15.

Nevertheless, the majority maintains that the ALJ erred in relying
on Dr. Rasmussen's opinion, because, in its view, that opinion was
not "reliable, probative, and substantial." Ante at 3 (quoting 5 U.S.C.
§ 556(d)). I simply disagree. A reviewing court may not substitute its
_________________________________________________________________
1 The ALJ found, and the Board agreed, that Pridemore had demon-
strated the presence of pneumoconiosis pursuant to 20 C.F.R.
§ 718.202(a)(4). Under this provision, a claimant may establish the exis-
tence of pneumoconiosis by showing that:

          [A] physician, exercising sound medical judgment, notwithstand-
          ing a negative X-ray, finds that the miner suffers or suffered
          from pneumoconiosis as defined in § 718.201. Any such finding
          shall be based on objective medical evidence such as blood-gas
          studies, electrocardiograms, pulmonary function studies, physi-
          cal performance tests, physical examination, and medical and
          work histories. Such a finding shall be supported by a reasoned
          medical opinion.

20 C.F.R. § 718.202(a)(4).

                    5
view of the evidence for that of the ALJ "merely because it finds the
opposite conclusion more reasonable or because it questions the fac-
tual basis." Doss v. Director, OWCP, 53 F.3d 654, 659 (4th Cir. 1995)
(quoting Smith v. Director, OWCP, 843 F.2d 1053, 1057 (7th Cir.
1988)). Contrary to the majority's conclusion, Dr. Rasmussen's opin-
ion that Pridemore suffered from pneumoconiosis was not based
"solely on Pridemore's lengthy coal mine employment history and on
several positive chest x-ray readings." Ante at 3. Rather, Dr. Rasmus-
sen relied on several additional factors in reaching his determination,
including: (1) his July 15, 1995 medical examination of Pridemore;
(2) his review of a blood gas study and a ventilatory examination con-
ducted on the patient; (3) his March 6, 1997 review of the reports of
Drs. Zaldivar, Gaziano, Francke, and Ranavaya; (4) studies regarding
the reliability of x-ray evidence in establishing the presence of pneu-
moconiosis; and (5) multiple medical studies indicating that exposure
to coal dust may produce disabling chronic obstructive lung disease,
independent of any impairment caused by cigarette smoking. Admit-
tedly, neither the x-ray evidence nor Pridemore's extensive occupa-
tional exposure to coal dust might have been enough, standing alone,
to establish the presence of pneumoconiosis. However, the cumulative
impact of the evidence amply supports the ALJ's discretionary deci-
sion to credit Dr. Rasmussen's sound medical opinion.2

Likewise, Dr. Gaziano's failure to fill in a blank on the DOL form
in no way justifies the majority's conclusion that Gaziano's report "is
of little or no aid to Pridemore's effort to satisfy his burden of proof."
Ante at 4. In this regard, the majority ignores the remainder of the
_________________________________________________________________
2 Based on the ALJ's finding that the x-ray evidence was insufficient
to establish the presence of pneumoconiosis under 20 C.F.R.
§ 718.202(a)(1), which allows a claimant to establish the presence of
pneumoconiosis based exclusively on x-ray evidence, the majority would
apparently require such evidence to be "removed" from consideration
under § 718.202(a)(4). See ante at 3. While insufficient to satisfy
§ 718.202(a)(1)'s standard of proof, the x-ray evidence is not wholly
devoid of probative value. Therefore, the use of the x-ray evidence by
physicians diagnosing the presence of pneumoconiosis should not auto-
matically nullify their opinions. See Compton , 211 F.3d at 208 ("[A]ll
relevant evidence is to be considered together rather than merely within
discrete subsections of § 718.202(a).").

                    6
DOL form, where Dr. Gaziano expressly listed the factors relied upon
in reaching his medical assessment. In addition to his October 26,
1995 physical examination of Pridemore, Dr. Gaziano indicated that
his conclusion was also based on: (1) a chest x-ray; (2) a ventilatory
study; and (3) an arterial blood gas test. Thus, the majority's insis-
tence that Dr. Gaziano failed to explain the bases of his medical opin-
ion -- merely because he left a blank space on a bureaucratic DOL
form -- amounts, quite literally, to an elevation of form over sub-
stance.

After considering all the medical evidence, the ALJ found the opin-
ions of Drs. Rasmussen and Gaziano to be the "most persuasive on
the issue of the presence of pneumoconiosis." J.A. 16. Accordingly,
based on these opinions, the ALJ concluded that Pridemore had estab-
lished the presence of pneumoconiosis pursuant to§ 718.202(a)(4).
The ALJ's conclusion was rational, inasmuch as it was supported by
substantial evidence. We should not, therefore, disturb it.

II.

Having found that Pridemore demonstrated the presence of pneu-
moconiosis, the ALJ proceeded to consider whether the remaining eli-
gibility requirements had been satisfied. As the majority notes, once
a miner shows that he suffers from pneumoconiosis, he must then
prove "(2) that the disease arose out of coal mine employment; (3)
that he is totally disabled from performing his usual coal mining
work; and (4) that his pneumoconiosis is a contributing cause of his
total disability." Ante at 2 (quoting Lane, 105 F.3d at 170). With
respect to the second element, the ALJ properly found the rebuttable
presumption of § 718.203(b) applicable to Pridemore's claim. That
section provides, "If a miner who is suffering or suffered from pneu-
moconiosis was employed for ten years or more in one or more coal
mines, there shall be a rebuttable presumption that the pneumoconio-
sis arose out of such employment." 20 C.F.R.§ 718.203(b). Here, the
parties stipulated that Pridemore had worked thirty and one-quarter
years in the coal mines of West Virginia.3 Accordingly, pursuant to
the provisions of § 718.203(b), the ALJ presumed that Pridemore's
_________________________________________________________________
3 Social Security records indicate that Pridemore worked forty-four and
one-half years in coal mine employment.

                    7
pneumoconiosis arose out his coal mine employment. Because the
doctors relied upon by Peabody and the majority concluded that pneu-
moconiosis was not present, they did not address whether Pridemore's
pneumoconiosis arose out of his coal mine employment. Absent such
evidence rebutting § 718.203(b)'s presumption, the ALJ properly
found that Pridemore's pneumoconiosis arose out of his work as a
coal miner. See Toler v. Eastern Associated Coal Co., 43 F.3d 109,
112 (4th Cir. 1995).

Next, Pridemore must demonstrate that he is totally disabled due
to pneumoconiosis. Total disability may be established if a physician,
exercising reasoned medical judgment, concludes that a miner's respi-
ratory or pulmonary condition prevents him from engaging in his
usual or comparable and gainful employment. 20 C.F.R.
§ 718.204(c)(4). In this case, the parties do not dispute that Pridem-
ore's condition would prevent him from performing his usual coal
mine employment. While the various physicians disagreed as to the
diagnosis of Pridemore's disability, they all agreed that he was "to-
tally disabled due to his respiratory or pulmonary condition." J.A. 19.

Finally, pursuant to the provisions of 20 C.F.R.§ 718.204(b),
Pridemore must prove that his pneumoconiosis is a contributing cause
of his total disability. For the reasons set forth above regarding the
presence of pneumoconiosis, the ALJ's findings on this element are
also supported by substantial evidence. The ALJ properly exercised
her discretionary authority as the fact-finder and permissibly credited
the opinion of Dr. Rasmussen, who concluded that pneumoconiosis
was a contributing cause of Pridemore's total disability.

I respectfully dissent.

                     8